TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00743-CV


In re Edmund B. Heimlich





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Edmund B. Heimlich filed a "Writ of Mandamus, Injunction, and Prohibition"
on November 29, 2006.  He thereafter informed this Court that "[t]he Writ is not a 'petition' for
action by the Court.  It does not require any action by a Court Officer."  He explained that the
purpose of his November 29 filing was merely to submit his statements as part of the public record
so that this Court and the Comptroller are on notice of the law.  Because Heimlich does not
request any actionable relief, we deny his writ of mandamus, injunction, and prohibition.  See
Tex. R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   December 8, 2006